People v Stroud (2022 NY Slip Op 01725)





People v Stroud


2022 NY Slip Op 01725


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, AND WINSLOW, JJ. (Filed Mar. 11, 2022.) 


MOTION NO. (881/21) KA 21-00476.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vKYSEAN STROUD, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument denied.